



Exhibit 10(a)1


THE SOUTHERN COMPANY


Performance Stock Units Agreement
Retention Award


This PERFORMANCE STOCK UNITS AGREEMENT (this “Agreement”) is made by and between
The Southern Company (the “Company”), and Stephen E. Kuczynski (“Employee”).


1.Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the Southern
Company Omnibus Incentive Compensation Plan (the “Plan”).
2.Grant of PSUs. Subject to and upon the terms, conditions and restrictions set
forth in this Agreement and in the Plan, pursuant to authorization under a
resolution of the Compensation and Management Succession Committee of the Board
of Directors of the Company (“Compensation Committee”), the Company has granted
to Employee effective as of May 23, 2018 (the “Date of Grant”) the number of
performance-based Restricted Stock Units (“PSUs”) valued at $1,200,000.00 based
on the Fair Market Value on the Date of Grant (rounded to the nearest whole
PSU). Subject to the degree of attainment of the performance goals established
for these PSUs, as approved by the Compensation Committee and communicated to
Employee (the “Statement of Performance Goals”), Employee may earn from 0% to
100% of the PSUs. Each PSU shall then represent the right of Employee to receive
one share of Common Stock subject to and upon the terms and conditions of this
Agreement.
3.Payment of PSUs. The PSUs will become payable in accordance with the
provisions of Section 6 of this Agreement if the Period of Restriction lapses
and Employee’s right to receive payment for the PSUs becomes nonforfeitable
(“Vest,” “Vesting” or “Vested”) in accordance with Section 5 of this Agreement.
4.Restrictions on Transfer of PSUs. Subject to Section 18.12 of the Plan,
neither the PSUs evidenced hereby nor any interest therein or in the Common
Stock underlying such PSUs shall be transferable prior to payment to Employee
pursuant to Section 6 hereof other than by will or pursuant to the laws of
descent and distribution.
5.Vesting of PSUs.
(a)
Subject to the terms and conditions of this Agreement, the PSUs covered by this
Agreement shall Vest to the extent that the applicable performance goals
described in the Statement of Performance Goals for such PSUs (the “Performance
Goals”) are achieved, once determined and certified by the Chief Executive
Officer of the Company or the Compensation Committee, as applicable (and as
described in the Statement of Performance Goals), in his or its sole discretion,
conditioned upon Employee’s continuous employment with the Company or a
Subsidiary through the date of such certification with respect to the applicable
portion of the PSUs (each such date, a “Vesting Date”). Any PSUs that do not so
Vest will be forfeited, including if Employee ceases to be continuously employed
by the Company or a Subsidiary prior to the Vesting of the PSUs. For purposes of
this






--------------------------------------------------------------------------------





Agreement, “continuously employed” (or substantially similar terms) means the
absence of any interruption or termination of Employee’s employment with the
Company or a Subsidiary, including Employee receiving long-term disability
benefits under the Southern Company Services, Inc. Health and Welfare Benefits
Plan regardless of Employee’s employment status with the Company or a
Subsidiary. Continuous employment shall not be considered interrupted or
terminated in the case of transfers between locations of the Company and its
Subsidiaries or in situations where the interruption of Employee’s employment is
protected by law.
(b)
Any PSUs that have not Vested pursuant to this Section 5 by the last date on
which the applicable Performance Goal may be achieved with respect to such PSUs
(as set forth in the Statement of Performance Goals) will be forfeited
automatically and without further notice after the end of such date (or earlier
if, and on such date that, Employee ceases to be an employee of the Company or a
Subsidiary prior to the Vesting of the PSUs for any reason).

(c)
Notwithstanding anything in this Agreement to the contrary, the Compensation
Committee explicitly reserves the right to modify, terminate, or accelerate the
Award evidenced by this Agreement prior to the Vesting or forfeiture of the
Award, in accordance with the terms of the Plan, including but not limited to
the case of abandonment of the Vogtle project after an amendment to, or
revocation, withdrawal, or cancellation of, the Vogtle Certificate of Public
Convenience and Necessity by the Georgia Public Service Commission.

6.    Form and Time of Payment of PSUs.
(a)
Payment for the PSUs, after and to the extent they have Vested, shall be made in
the form of shares of Common Stock. Payment shall be made as soon as practicable
following Vesting of the PSUs, but no later than March 15 of the calendar year
following the calendar year in which the PSUs Vest.

(b)
Except to the extent provided by Section 409A of the Code and permitted by the
Compensation Committee, no Common Stock may be issued to Employee at a time
earlier than otherwise expressly provided in this Agreement.

(c)
The Company’s obligations to Employee with respect to the PSUs will be satisfied
in full upon the issuance of Common Stock corresponding to such PSUs.

7.    Dividend Equivalents; Voting and Other Rights.
(a)
Employee shall have no rights of ownership in the shares of Common Stock
underlying the PSUs and no right to vote the shares of Common Stock underlying
the PSUs until the date on which the shares of Common Stock underlying the PSUs
are issued or transferred to Employee pursuant to Section 6 above.

(b)
From and after the Date of Grant and until the earlier of (i) the time when the
PSUs Vest and are paid in accordance with Section 6 hereof or (ii) the time when






--------------------------------------------------------------------------------





Employee’s right to receive Common Stock in payment of the PSUs is forfeited in
accordance with Section 5 hereof, on the date that the Company pays a cash
dividend (if any) to holders of Common Stock generally, Employee shall be
credited with additional PSUs equal in value (subject to rounding) to the amount
of such dividend. Any PSUs credited pursuant to the immediately preceding
sentence shall be subject to the same applicable terms and conditions (including
Vesting, payment and forfeitability) as apply to the PSUs based on which the
dividend equivalents were credited, and such amounts shall be paid in Common
Stock at the same time as the PSUs to which they relate.
(c)
The obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Common Stock in the
future, and the rights of Employee will be no greater than that of an unsecured
general creditor. No assets of the Company will be held or set aside as security
for the obligations of the Company under this Agreement.

8.    Detrimental Activity.
(a)
In the event that, as determined by the Compensation Committee, Employee shall
engage in Detrimental Activity during employment with the Company or a
Subsidiary, the PSUs will be forfeited automatically and without further notice
at the time of that determination notwithstanding any other provision of this
Agreement.

(b)
For purposes of this Agreement, “Detrimental Activity” shall mean the occurrence
of any of the following events:

(i)
the failure of Employee to adhere to all policies, procedures, regulations and
laws of and applicable to the Company from the Date of Grant to the applicable
Vesting Date, including without limitation: (A) ethical and legal compliance
expectations; (B) equal employment / harassment; (C) workplace threats and
violence; (D) electronic communications; (E) safety and the environment; (F)
drugs and alcohol; and (G) conflict of interest;

(ii)
the failure of Employee to demonstrate consistent commitment to the Company’s
standards of personal and workplace safety, process safety management and
ethical conduct, and effective execution of related policies and practices; or

(iii)
the failure of Employee to timely notify the Vogtle Executive Oversight
Committee of any relevant information on the Plant Vogtle Units 3 and 4 project,
or the omission of any relevant facts from such a notification (in each case, as
determined in the reasonable, good faith discretion of the Compensation
Committee).

9.    Confidentiality. Employee represents and agrees that Employee will keep
all terms and provisions of this Agreement confidential, except for possible
disclosures to Employee’s legal and financial advisors and his spouse or to the
extent required by law, and Employee further agrees





--------------------------------------------------------------------------------





that Employee will not disclose the terms, provisions or information contained
in or concerning the Agreement to anyone other than those persons named above,
including, but not limited to, any past, present or prospective employee or
applicant for employment with the Company or any affiliate of the Company.
Notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement prohibits, penalizes, or otherwise discourages Employee from
reporting, providing testimony, participating in an investigation or proceeding,
or otherwise communicating, without prior notice to the Company, information
regarding any nuclear safety concern, workplace safety concern, public safety
concern, or any concern about the legal or ethical management of the Company or
any affiliate or Subsidiary of the Company to the United States Nuclear
Regulatory Commission, Securities and Exchange Commission, U.S. Department of
Labor, Equal Employment Opportunity Commission, National Labor Relations Board,
Occupational Safety and Health Administration, or any other local, state, or
federal agency. This Agreement does not limit Employee’s rights to receive an
award for information provided to any government agency.
10.    Adjustments. The PSUs and the number of shares of Common Stock issuable
for each PSU and the other terms and conditions of the grant evidenced by this
Agreement are subject to adjustment as provided in Section 14.2 of the Plan.
11.    Withholding Taxes. To the extent permitted under Section 409A of the
Code, there shall be deducted from the Vested PSUs the number of shares of
Common Stock necessary to cover the amount of any tax required by any
governmental authority to be withheld from Employee and paid over by the Company
to such governmental authority for the account of Employee. The Company makes no
representations or guarantees regarding the tax implications of the Agreement
and advises Employee to consult with his attorney and/or tax advisor regarding
the tax implications of the Agreement. In addition, Employee agrees to hold
harmless the Company with respect to any tax liability for any and all federal,
state or local taxes or assessments, interest or penalties of any kind arising
from the Agreement.
12.    Compliance With Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any Common Stock pursuant to this Agreement if
the issuance thereof would result in a violation of any such law.
13.    Compliance With Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with or be exempt from the
provisions of Section 409A of the Code. This Agreement and the Plan shall be
administered in a manner consistent with this intent, and any provision that
would cause this Agreement or the Plan to fail to satisfy Section 409A of the
Code shall have no force or effect until amended to comply with or be exempt
from Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Company without the
consent of Employee). For greater certainty, it is intended that the Award
evidenced by this Agreement be exempt from Section 409A of the Code as a
short-term deferral, and settlement of the Award in all cases notwithstanding
anything to the contrary will be made at a time consistent with such intent
within the short-term deferral period set forth in Treasury Regulation Section
1.409A-1(b)(4).
14.    Interpretation. Any reference in this Agreement to Section 409A of the
Code will also include any proposed, temporary or final regulations, or any
other guidance, promulgated with





--------------------------------------------------------------------------------





respect to such Section by the U.S. Department of the Treasury or the Internal
Revenue Service. Except as expressly provided in this Agreement, capitalized
terms used herein will have the meaning ascribed to such terms in the Plan.
15.    No Right to Future Awards or Employment. The grant of the PSUs under this
Agreement to Employee is a voluntary, discretionary award being made on a
one-time basis and it does not constitute a commitment to make any future
awards. The grant of the PSUs and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing contained in
this Agreement shall confer upon Employee any right to be employed or remain
employed by the Company or any of its Subsidiaries, nor limit or affect in any
manner the right of the Company or any of its Subsidiaries to terminate the
employment or adjust the compensation of Employee.
16.    Relation to Other Benefits. Any economic or other benefit to Employee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which Employee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or
any of its Subsidiaries and shall not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
employees of the Company or any of its Subsidiaries.
17.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that (a) no amendment shall adversely affect the rights of
Employee under this Agreement without Employee’s written consent, and (b)
Employee’s consent shall not be required to an amendment that is deemed
necessary by the Company to ensure compliance with Section 409A of the Code or
Section 10D of the Exchange Act.
18.    Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
19.    Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Compensation Committee acting
pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein or in the Plan, have the right to determine
any questions which arise in connection with this Agreement. Notwithstanding
anything in this Agreement to the contrary, Employee acknowledges and agrees
that this Agreement and the Award described herein (and any settlement thereof)
are subject to the terms and conditions of the Company’s clawback policy (if
any) as may be in effect from time to time specifically to implement Section 10D
of the Exchange Act and any applicable rules or regulations promulgated
thereunder (including applicable rules and regulations of any national
securities exchange on which the Common Stock may be traded) (the “Compensation
Recovery Policy”), and that relevant sections of this Agreement shall be deemed
superseded by and subject to the terms and conditions of the Compensation
Recovery Policy from and after the effective date thereof.





--------------------------------------------------------------------------------





20.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the PSUs and Employee’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
Employee’s consent to participate in the Plan by electronic means. Employee
hereby consents to receive such documents by electronic delivery and, if
requested, agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.
21.    Governing Law. This Agreement shall be governed by and construed with the
internal substantive laws of the State of Delaware, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.
22.    Successors and Assigns. Without limiting Section 4 hereof, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of
Employee, and the successors and assigns of the Company.
23.    Acknowledgement. Employee acknowledges that Employee (a) has received a
copy of the Plan, (b) has had an opportunity to review the terms of this
Agreement and the Plan, (c) understands the terms and conditions of this
Agreement and the Plan and (d) agrees to such terms and conditions.
24.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.
 
THE SOUTHERN COMPANY
 
 
 
 
By:
/s/Thomas A. Fanning
 
 
 
 
Name:
Thomas A. Fanning
 
 
 
 
Title:
Chairman, President and Chief Executive
 
 
Officer, The Southern Company
 
 
 
 
Date:
May 23, 2018
 
 
 
 
Employee Acknowledgment and Acceptance
 
 
 
 
By:
/s/Stephen E. Kuczynski
 
 
 
 
Name:
Stephen E. Kuczynski
 
 
 
 
Title:
Chairman, President and Chief Executive
 
 
Officer, Southern Nuclear Operating
 
 
Company, Inc.
 
 
 
 
Date:
May 23, 2018










--------------------------------------------------------------------------------






Statement of Performance Goals
This Statement of Performance Goals applies to the PSUs granted to Employee on
the Date of Grant and applies with respect to the Performance Stock Units
Agreement between the Company and Employee (the “Agreement”). Capitalized terms
used in this Statement of Performance Goals that are not specifically defined in
this Statement of Performance Goals have the meanings assigned to them in the
Agreement.
1.
Definitions. For purposes hereof:

(a)
“Fuel Load Authorization” means receipt of the finding by the United States
Nuclear Regulatory Commission (“USNRC”) described in the Code of Federal
Regulations at 10 C.F.R. 52.103(g).

2.
Number of PSUs Earned. From 0% to 100% of the PSUs will be earned based on
achievement of the Performance Goals as follows:

(a)
Vogtle 3 PSUs. 50% of the PSUs (the “Vogtle 3 PSUs”) will become Vested if there
is a Fuel Load Authorization with respect to Plant Vogtle Unit 3 on or before
December 31, 2021 and such Fuel Load Authorization is determined and certified
by the Compensation Committee (upon recommendation of the Operations,
Environmental and Safety Committee of the Board). Except as otherwise determined
by the Compensation Committee pursuant to the terms of the Agreement, the Vogtle
3 PSUs will be forfeited if there is not a Fuel Load Authorization with respect
to Plant Vogtle Unit 3 on or before December 31, 2021.

(b)
Vogtle 4 PSUs. 50% of the PSUs (the “Vogtle 4 PSUs”) will become Vested if there
is a Fuel Load Authorization with respect to Plant Vogtle Unit 4 on or before
December 31, 2022 and such Fuel Load Authorization is determined and certified
by the Compensation Committee (upon recommendation of the Operations,
Environmental and Safety Committee of the Board). Except as otherwise determined
by the Compensation Committee pursuant to the terms of the Agreement, the Vogtle
4 PSUs will be forfeited if there is not a Fuel Load Authorization with respect
to Plant Vogtle Unit 4 on or before December 31, 2022.




